Case 8:19-cv-02511-MSS-TGW Document 48 Filed 01/13/21 Page 1 of 3 PageID 749




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

CHRISTIE L NAFZIGER,

       Plaintiff,

v.                                                       Case No: 8:19-cv-2511-T-35TGW

GOSPEL CRUSADE, INC.,

       Defendant.



                                              ORDER

       THIS CAUSE comes before the Court for consideration of Defendant’s Partially

Unopposed Renewed Motion to Strike and Incorporated Memorandum of Law. (Dkt. 33)

Upon consideration of all relevant filings, case law, and being otherwise fully advised, the

Court GRANTS IN PART AND DENIES IN PART Defendant's Motion to Strike.

       Plaintiff Christie L. Nafziger filed the present action “for damages and injunctiv e

relief to relief to redress the deprivation of rights secured to Plaintiff by the Civil Rights

Act of 1964 42 U.S.C. 2000e et seq. with regard to her gender and the Florida Civil Rights

Act F.S. 760.10 et seq., with regard to her gender and marital status.” (Dkt. 30 at 1)

Defendant, Gospel Crusade, Inc., is a “church and non-profit resort and convention center

business located in Manatee County, Florida” that “was the employer of Plaintiff at all

times relevant to [the] action.” (Id. at 2)

       In the Motion to Strike, Defendant Gospel Crusade, Inc. moves to strike Plaintiff’s

request for injunctive relief and liquidated (compensatory) damages from Plaintiff’s

Amended Complaint. (Dkt. 33 at 1) Defendant states that “Plaintiff’s counsel consents to

the striking of Plaintiff’s claim for liquidated (compensatory) damages but contests the
Case 8:19-cv-02511-MSS-TGW Document 48 Filed 01/13/21 Page 2 of 3 PageID 750




remainder of Defendant motion.” (Id. at fn. 1) In light of that stipulation, as to Plaintiff’s

request for liquidated (compensatory) damages, Defendant’s Motion to Strike is

GRANTED.

       Defendant argues that “Plaintiff’s request for injunctive relief should be [stricken]

because such relief cannot be so broad as to compel a party to obey the law, which is

what Plaintiff specifically requests.” (Id. at 1-2) Federal Rule of Civil Procedure 12(f)

allows the Court to “strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The Court has broad

discretion in considering a motion to strike under Fed. R. Civ. P. 12(f).” Morrison v. Exec.

Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1317-18 (S.D. Fla. 2005) (citing William s

v. Eckerd Family Youth Alternative, 908 F. Supp. 908, 910 (M.D. Fla. 1995). “Despite the

Court's broad discretion, a motion to strike is considered a drastic remedy and is often

disfavored.” Dionisio v. Ultimate Images & Designs, Inc., 391 F. Supp. 3d 1187, 1191

(S.D. Fla. 2019) (citations omitted) Motions to strike are usually denied “unless the

allegations have no possible relation to the controversy and may cause prejudice to one

of the parties.” Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345, 1348

(M.D. Fla. 2002) (citations omitted) (denying Defendant’s request to strike portions of

Plaintiff’s Amended Complaint)

       Plaintiff’s request for injunctive relief states “that Defendant’s discriminatory

actions herein must be enjoined by this Court in order to force Defendant to comply with

law. It is suggested that the injunction be specific in enjoining Defendant and its

employees, agents and representatives.” (Dkt. 30 at 15) In its Motion to Strike, Defendant

does not allege that Plaintiff’s request is immaterial or impertinent, and Defendant does




                                              2
Case 8:19-cv-02511-MSS-TGW Document 48 Filed 01/13/21 Page 3 of 3 PageID 751




not allege that it would suffer any prejudice if the Court allows Plaintiff’s prayer for

injunctive relief to remain. Instead, Defendant argues that Plaintiff’s request for injunctiv e

relief is too vague as it merely orders Defendant to “obey the law.” (Dkt. 33 at 2) The

Court can envision some injunctive relief that can more particularly be applied to the

Defendant’s conduct should Plaintiff prevail on the merits. Therefore, without reaching the

the merits of the case, the Court will consider Plaintiff’s prayer for injunctive relief in the

normal course of the litigation.

       Upon consideration of the foregoing, it is hereby ORDERED as follows:

           1. Defendant’s    Partially   Unopposed     Renewed      Motion to Strike and

              Incorporated Memorandum of Law, (Dkt. 33), is GRANTED IN PART AND

              DENIED IN PART. Per the Parties’ agreement, Plaintiff’s request for

              liquidated (compensatory) damages is hereby STRICKEN. The Court

              DECLINES to strike Plaintiff’s prayer for injunctive relief.

       DONE and ORDERED in Tampa, Florida, this 13th day of January, 2021.




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                              3
